Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/9/21 is acknowledged. Claims 1, 2 and 4-15 are now pending.
Claim Rejections - 35 USC § 103
Claims 1-4, 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2015/0090705 to Lim et al (Lim) in view of KR 20100009858 to Lee et al (Lee).
Referring to Figs. 28 and 31, and as recited in claim 1, Lim discloses an oven 10 with “a convection assembly… configured to… remove contaminants… and to heat [the oven] cavity… a convection fan [36]… to allow air… to be sucked into the [fan chamber] through the inlet port [22] and… discharged through… outlet ports [23; see Fig. 28, ¶ 229]; and a convection heater [34] configured to… remove… contaminants,” since metal foam element MF is heated to remove contaminants (Fig. 28, ¶¶ 261-262). 
	Claims 1 and 4 differ from Lim in calling for a convection assembly comprising “a cover case protruding from the [back] surface of the [oven] cavity,.. including a front surface… having an inlet port and a side surface extending from the front surface to the [back] surface of the cavity and having outlet ports,” and “a barrier… between the convection heater and the side surface of the [fan] cover case, wherein… air discharged by the convection fan collides with the barrier and then is discharged through the outlet ports,” and “a discharge passage… to discharge contaminants.” 
Lee discloses, at Figures 1-3 and page 3 of Applicant’s translation, a convection assembly comprising a cover case 161 protruding from the back surface of an oven 
It would have been obvious to adapt the convection assembly of Lee to the oven of Lim because it allows the direction of exhausted air to be varied, enhancing temperature uniformity in the oven chamber (see Lee, transl. p. 6, top).
	Claim 2 differs from Lim in calling for the side of the fan cover case to be inclined w.r.t.  the back surface of the oven cavity. The fan cover of Lee is inclined w.r.t.  the back surface of the oven cavity, as seen in Fig. 3. 
	 As recited in claim 7, Lim discloses a convection heater downstream of the fan, and “a porous member… on the inlet port of the cover case” (Fig. 31, ¶¶ 273-274).
	As in claim 9, Lim discloses a “convection heater compris[ing]… a metal mesh [MF]… on an outer surface of the convection heater [34]” (Fig. 28, ¶¶ 261-262).
	And as in claim 15, which is a manner of using the oven, since a user, i.e., “controller,” of the oven of Lim can increase the temperature setting while a cooking process is underway, the heater, conventionally activated in on/off duty cycles, will remain on until the higher temperature is reached, at which time it will revert to an appropriate duty cycle to maintain the increased temperature. The heater, during the initial period while the heater remains on, it will attain “a maximum temperature,” and .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Lee, as applied to claims 1, 2, 4, 7, 9 and 15 above, and further in view of US PGPub. 2008/0190911 to Adamski.
	Claim 6 differs from Lim in view of Lee only in calling for “an outer barrier… around the cover case… to allow the air discharged from the outlet ports… to move in an upward inclined direction w.r.t. the [back] surface of the [oven] cavity.” Adamski discloses, at Figs. 1, 2 & 6, and ¶ 23, an outer barrier 34, 36 around a fan cover case (Fig. 6) to allow the air discharged from the outlet ports to move in an upward inclined direction w.r.t. the back surface of the oven cavity. It would have been obvious to adapt the barrier of Adamski to the oven of Lim in view of Lee to reduce turbulence, redirect heated air to the cooking region, and thereby enhance heat transfer efficiency.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Lee, as applied to claims 1, 2, 4, 7, 9 and 15 above, and further in view of US PGPub. 2007/0295322 to Dobie et al (Dobie).
Claim 8 differs from Lim in view of Lee only in calling for the “heater [to be]… upstream of the convection fan.” Noting that Lim already discloses placement of metal foam on the blades of the fan (Fig. 33 & 34, ¶ 278), Bodie discloses a heater upstream of a converter metal for removing contaminants in a convection oven. Upstream for Lim, in this embodiment, is upstream of the convection fan. It would have obvious to thus .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Lee, as applied to claims 1, 2, 4, 7, 9, and 15 above, and further in view of US Pat. 2,797,680 to Nagel.
The claim differs from Lim in view of Lee in calling for “two lower [rack] supporting protrusions [aligned] parallel to a bottom surface of the cavity and spaced apart… and an upper supporting protrusion… between the… two lower supporting protrusions and spaced apart upward from the… two lower supporting protrusions.”
Nagel discloses, at Figures 1-5 and 2:43-69 (“column:lines”), two lower rack supporting protrusions 32, 34, 50 aligned parallel to a bottom surface of the cavity and spaced apart, and an upper supporting protrusion 30, 50 between the… two lower supporting protrusions and spaced apart upward from the… two lower supporting protrusions. It would have been obvious to adapt the rack guides of Nagel to the oven of Lim in view of Lee, since Nagel teaches such to minimize strain on the walls caused by thermal expansions (1:56-60). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Lee, as applied to claims 1, 2, 4, 7, 9, and 15 above, and further in view of US Pat. 7,592,570 to Yoder et al (Yoder).
The claims differ from Lim in view of Lee in calling for “an upper heater… on an upper surface of the cavity; and a shield… between the upper surface… and the upper heater,” the shield being “detachable.” Noting that Lee already discloses an upper heater .
Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. Referring to Figures 3-5 of Lee, Applicant argument rests principally on the assertion that “[t]he legs (180) of Lee do not guide the air discharged from the convection fan in the upward direction. Thus, the leg (180) of Lee is different from the barrier (element 140 in Figure 11) of the instant application” (p. 8, last par.).
However, claim 1 recites only that “air discharged by the convection fan collides with the barrier and then is discharged through the outlet ports in an upward inclined direction with respect to the one surface of the cavity” (Exr’s emphasis); not, as rendered by Applicant, that  “the barrier... is formed to be inclined such that the air discharged by the convection fan collides with the barrier and then is guided in the upward direction to the discharge port” (p. 9, top). 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                           6/8/21